Citation Nr: 1823631	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge during an October 2017 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests that the Veteran's attitude and work efficiency underwent significant transformation during service.  Records for early in service reveal very good personnel write-ups with recommendation for promotion.  Later in service it is essentially determined that the Veteran has a personality disorder such as to preclude any further success during service.

Subsequent to service the Veteran has claimed service connection for PTSD and had been recently diagnosed with an anxiety disorder.  Examiners in 2012 recorded a history suggesting that the Veteran had significant issues in his pre-service upbringing, some problems in service and thereafter.  The July 2012 examiner concluded that the current psychiatric problems were not related to service.  It is unclear however, exactly what the diagnosis should be, whether there was a psychiatric disorder that pre-existed service, whether if so, there was aggravation of the disorder as a result of service, and there has been no comprehensive discussion of the apparent personality change evidenced by the Veteran during service.

A remand is required to obtain a medical opinion concerning some of these issues, to include whether the Veteran's psychiatric disorder was aggravated by service.  

Here, the Veteran described his current symptoms as difficulty in sleeping and irritability during the July 2012 examination.  Moreover, at the October 2017 Board hearing, the Veteran testified that his first symptoms of his psychiatric problem were nightmares, which started between 1972 and 1974, and also nervousness, alertness, or panic attacks, which started during the alert drills in service.  

In light of this, the Board finds that the VA examinations of record are inadequate and thus, an addendum opinion must be obtained to ascertain the etiology and nature of his psychiatric problems.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  The Veteran's assistance in identifying and obtaining the records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter schedule the Veteran for a VA mental disorders examination to address the nature and etiology of his acquired psychiatric disorder(s).  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

Determine the correct diagnosis of any acquired psychiatric disorder.  Then opine

Whether there is unequivocal evidence that (1) the Veteran had a psychiatric disorder before service; and (2) if so, the Veteran's psychiatric problem was aggravated by an event, injury, or disease during the Veteran's active service.  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner is also requested to review the personnel records and opine as to whether the efficiency changes demonstrated were indicative of the early onset of an acquired psychiatric disorder, or are indicative only of a personality disorder, or are not significant to this claim.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




